Order entered February 12, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00072-CV

                               JOSE A. SANCHEZ, Appellant

                                               V.

                                  U.S. BANK, N.A., Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-12-07247-E

                                           ORDER
       We GRANT appellee’s February 7, 2013 motion to withdraw and substitute counsel.

We DIRECT the Clerk of this Court to substitute Robert F. Maris and Matthew W. Lindsey of

the law firm of Maris & Lanier, P.C. as counsel for appellee in the place of Kathleen Kilanowski

of the law firm of Barrett Daffin Frappier Turner & Engel, L.L.P.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE